DETAILED ACTION
	Claims 8-14 and 16-22 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group II is acknowledged.  Since Applicant did not point to any alleged deficiencies in the restriction requirement, the election has been treated as made without traverse.  Restriction is still considered proper and is made FINAL. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Haupfer et al. (US Pat. Pub. 2002/0068836).
 As to claims 8-9 and 12, Haupfer discloses in Figures 2 and 2A and accompanying description at paragraphs 199-219 a set up that can be used for spray drying a dispersion comprising an evaporator 17 having an inlet, an outlet, and a vapor outlet, the set up further comprising a reactor/mixing unit 3 having a rotating impeller such that it is a homogenizer device of claim 12, and which is in fluid communication with the evaporator so that it is arranged that a liquid composition can be fed from the mixing unit to the evaporator through the feed inlet as recited by claim 8.  The set up further comprises a vessel 5 having a vessel inlet and a vessel outlet (elements 11 and 21) such that a liquid composition can be fed from the liquid outlet of the evaporator into the vessel through the vessel inlet and from the vessel through the vessel outlet and into the mixing unit as recited by claim 9.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as unpatentable over Haupfer et al. (US Pat. Pub. 2002/0068836).
The teachings of Haupfer are relied upon as discussed above.  Haupfer further discloses the use of a pump to move the various feed streams into the mixing unit 3 (paragraph 203), and further discloses a different embodiment in Figure 9 wherein a tube 403 is used to direct material into the mixing unit.  Haupfer does not further expressly disclose, however, that the connector between the evaporator and first vessel of the Fig 2-2A embodiment is among those recited by claim 10 such as a tube, nor the presence of a second vessel that also feeds into the mixing unit and comprises its own pump to control flows from the vessels into the mixing unit (claim 11).  Nor does Haupfer disclose the lengths of the connection (claims 16-18), nor the holding volumes of the first and second vessels (claims 13 and 20-22).  
As to claim 10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the set up of Haupfer by using a tube as the connection which connects the liquid outlet of the evaporator to the vessel inlet, because Haupfer is silent about the nature of the connection but discloses embodiments elsewhere in the specification wherein a tube is used to deliver the feedstream among the various components of the set up, such that the skilled artisan considering what type of connector to use reasonably would have expected that tubes could be used as the connectors in the embodiment of Figures 2-2A.
Regarding claims 11, it further would have been prima facie obvious to incorporate an additional 2nd vessel as needed in order to hold an additional material for feeding into the mixing unit, and wherein both vessels are filled using a pump as expressly taught by Haupfer for moving material around in the set up, depending on the number of materials that are necessary to carry out the process.  The addition of an additional vessel connected to the mixing unit is merely the duplication of a part of the set-up, which is prima facie obvious in the absence of a new and unexpected result.  MPEP 2144 VI.B.
As to claims 14 and 20-22, it further would have been obvious to select a holding volume that is within the recited amounts, because the holding volume is a result effective variable that will affect the amount of the material that can be held in each vessel and therefore the scale at which the process can be carried out (e.g., a pilot scale vs industrial scale), and the amount of the material in each vessel that is necessary to carry out the process.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 16-19, it further would have been obvious to select a connection length within the recited ranges, because the skilled artisan would recognize that the length of the connector necessarily will be correlated to the overall size of the set up such that longer connectors will be needed for larger set ups.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Haupfer et al. (US Pat. Pub. 2002/0068836) as applied to claims 8-13, 16-18, and 20-22 above, and further in view of Popp et al. (US Pat. Pub. 2005/0165208).
The teachings of Haupfer are relied upon as discussed above, but Haupfer does not further expressly disclose the presence of a third vessel arranged so that a liquid composition can be fed from the liquid outlet of the evaporator into the third vessel and from the third vessel through the first vessel inlet and into the first vessel (claim 14), nor that the evaporator is a wiped fine film evaporator (claim 19).  
Popp discloses a system and apparatus for carrying out a process of chemical reaction (paragraphs 1 and 77-78), wherein the process requires a step of removing a solvent using an evaporator such as a thin film wipe evaporator, and wherein the solvent is preferably condensed and re-used (paragraphs 147-152).
As to claim 19, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the set up of Haupfer by selecting a wiped fine film evaporator as the type of evaporator, since Haupfer does not limit the identity of the evaporator which would have motivated the skilled artisan to search the art for information on types of evaporators which may be used in the art of chemical processes, which would have led to Popp, which expressly teaches wiped fine film evaporators as known evaporators for use in a chemical process, such that the skilled artisan reasonably would have expected that said evaporator could be used as the evaporator in the Haupfer set up.  
Regarding claim 14, it further would have been obvious to incorporate an additional third vessel in fluid communication with the evaporator and the first vessel, in order to collect the solvent from the evaporator and re-use it by feeding it back to the first vessel, since Popp expressly teaches that it is advantageous to collect the liquid from an evaporator so that it can be re-used.  Such a modification is merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious. MPEP 2143.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/048,274, and in view of Haupfer et al. (US Pat. Pub. 2002/0068836) and/or Popp et al. (US Pat. Pub. 2005/0165208) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a set up for spray drying a dispersion comprising an evaporator having a feed inlet, vapor outlet, and liquid outlet, and a mixing unit with inlets and outlets, such that the liquid outlet of the evaporator, the inlet of the mixing unit, the outlet of the mixing unit, and the feed inlet of the evaporator are connected to form a loop, such that a liquid composition can be pumped from  mixing unit into the evaporator and from the evaporator ack into the mixing unit, the set up further comprising a holding vessel with a pump to control the flow into the mixing unit, and further comprising additional holding vessels so that an additional composition can be fed into the loop and the mixing unit can be fed with the composition exiting the liquid outlet of the evaporator, the vessels able to hold a volume of at least 100, 500, or 3000 liters, wherein the mixing unit is a homogenizer device and the evaporator is a film evaporator
Although the reference claims do not recite the type of connection between the evaporator and vessel such as a tube, it would have been prima facie obvious to use a tube in light of Haupfer which expressly teaches the use of a tube to deliver a liquid composition to a reactor unit.
Although the reference claims do not recite that the film evaporator is a wiped thin film evaporator, it would have been prima facie obvious to use such an evaporator, since Popp expressly teaches said evaporator as a known type of evaporator to remove solvent in a chemical reactor set up.  
As to claims 14 and 20-22, it further would have been obvious to select a holding volume that is within the recited amounts, because the holding volume is a result effective variable that will affect the amount of the material that can be held in each vessel and therefore the scale at which the process can be carried out (e.g., a pilot scale vs industrial scale), and the amount of the material in each vessel that is necessary to carry out the process.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 16-19, it further would have been obvious to select a connection length within the recited ranges, because the skilled artisan would recognize that the length of the connector necessarily will be correlated to the overall size of the set up such that longer connectors will be needed for larger set ups.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/				                                             Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645